     Case 4:19-cv-00196-WS-CAS Document 3
                                        1 Filed 04/30/19
                                                04/29/19 Page 1 of 16
                                                                   14




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

CHARISHENDA LELAND,                      )
                                         )
     Plaintiff,                          )
                                         )
     v.                                  )     No. 4:19-cv-196
                                         )
TURTLE CREEK ASSETS, LTD.,               )
                                         )
     Defendant.                          )

                         PLAINTIFF’S COMPLAINT

     Plaintiff, CHARISHENDA LELAND (“Plaintiff”), through her attorney,

Hormozdi Law Firm, LLC, alleges the following against Defendant, TURTLE

CREEK ASSETS, LTD. (“Defendant”):

                               INTRODUCTION

  1. Count I of Plaintiff’s Complaint is based on the Fair Debt Collection Practices

     Act, 15 § U.S.C. 1692 et seq. (“FDCPA”).

  2. Count II of Plaintiff’s Complaint is based on the Florida Consumer Collection

     Practices Act, Fla. Stat. § 559.72 (“FCCPA”).

                        JURISDICTION AND VENUE

  3. This court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, 1367, and 15

     U.S.C. § 1692k (FDCPA).

  4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                                         1
   Case 4:19-cv-00196-WS-CAS Document 3
                                      1 Filed 04/30/19
                                              04/29/19 Page 2 of 16
                                                                 14




   that such actions may be brought and heard before “any appropriate United

   States district court without regard to the amount in controversy.”

5. This court has supplemental jurisdiction over the state claims alleged herein

   pursuant to 28 U.S.C. § 1367 as they are “so related to claims in the action

   within such original jurisdiction that they form part of the same case or

   controversy.”

6. Venue and personal jurisdiction in this district are proper because Defendant

   does or transacts business within this district, and a material portion of the

   events at issue occurred in this district.

                                    PARTIES

7. Plaintiff is a natural person residing in the City of Tallahassee, Leon County,

   State of Florida.

8. Plaintiff is a consumer as that term is defined by the FDCPA and the FCCPA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA and the

   FCCPA.

10.Defendant is a debt collector as that term is defined by the FDCPA and the

   FCCPA.

11.Within the last year, Defendant attempted to collect a consumer debt from

   Plaintiff.

12.Defendant is a Texas business corporation and debt collection agency with
                                        2
   Case 4:19-cv-00196-WS-CAS Document 3
                                      1 Filed 04/30/19
                                              04/29/19 Page 3 of 16
                                                                 14




   its headquarters in the City of Dallas, Dallas County, State of Texas.

13.Defendant’s business includes, collecting on unpaid, outstanding account

   balances.

14.The principal purpose of Defendant’s business is the collection of debts it

   purchased from third parties, including Aarons, Inc.

15.During the course of its attempts to collect debts, Defendant sends to alleged

   debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means

   of telecommunication, such as by telephone and facsimile.

16.Defendant acted through its agents, employees, officers, members, directors,

   heirs, successors, assigns, principals, trustees, sureties, subrogees,

   representatives, and insurers.

                       FACTUAL ALLEGATIONS

17.Defendant is attempting to collect a consumer debt from Plaintiff, allegedly

   owed by Plaintiff arising from a transaction with Aaron’s, Inc., in which

   Plaintiff acquired furniture.

18.Plaintiff’s alleged debt arises from transactions for personal, family, and

   household purposes.

19.In or around February 2019, Defendant began calling Plaintiff on Plaintiff’s

   cellular telephone number at 850-345-6547 in an attempt to collect the
                                      3
  Case 4:19-cv-00196-WS-CAS Document 3
                                     1 Filed 04/30/19
                                             04/29/19 Page 4 of 16
                                                                14




   alleged debt.

20.Defendant calls Plaintiff from 800-467-4748, which is one of Defendant’s

   telephone numbers.

21.Since the collection calls began, Plaintiff has answered several collection

   calls from Defendant’s collectors, including on or about March 5, 2019, when

   Plaintiff spoke to one of Defendant’s collectors who identified herself as

   Courtney.

22.During the above-referenced collection calls:

      a. Plaintiff has disputed owing the alleged debt and that she had returned

         the furniture to Aaron’s, Inc. back in 2012;

      b. Defendant’s collectors responded that Plaintiff still owes $1,000, but

         now to Turtle Creek Assets, Ltd.;

      c. Defendant’s collectors demanded that Plaintiff pay Defendant at least

         $500 by 5:00 p.m. on the date of the call or Defendant would issue a

         warrant and have her arrested at her home because it was a felony not

         to pay the alleged debt to Defendant; and

      d. In response to these terrifying threats, Plaintiff has requested that

         Defendant stop calling Plaintiff.

23.Defendant has no legal right or ability to charge Plaintiff with a felony—or

   any crime.
                                      4
   Case 4:19-cv-00196-WS-CAS Document 3
                                      1 Filed 04/30/19
                                              04/29/19 Page 5 of 16
                                                                 14




24.Arguendo, even if Defendant were able to request that a district attorney take

   some action against Plaintiff, it is the district attorney’s decision to charge

   Plaintiff with a crime—not the Defendant’s.

25.Defendant has no legal right or ability to either arrest Plaintiff or order the

   arrest of Plaintiff.

26.Arguendo, even if a district attorney were to pursue criminal charges against

   Plaintiff, such charges do not automatically mean that an arrest warrant would

   be issued—especially one with such priority that Plaintiff would be

   immediately arrested at her home.

27.Defendant’s threats are even more outrageous and baseless given the fact that

   Plaintiff no longer has the furniture because she returned it to the original

   creditor approximately seven (7) years earlier.

28.The applicable statute of limitations for bringing an action against Plaintiff

   for the alleged debt is—at most—five (5) years.

29.The alleged debt was incurred more than five (5) years ago.

30.There have been no transactions made on the above-referenced debt within

   the past five (5) years.

31.Defendant attempted to collect a time-barred debt from Plaintiff without

   disclosing that Defendant could not sue Plaintiff to collect the alleged debt.

32.Defendant attempted to collect a time-barred debt from Plaintiff without
                                       5
   Case 4:19-cv-00196-WS-CAS Document 3
                                      1 Filed 04/30/19
                                              04/29/19 Page 6 of 16
                                                                 14




   disclosing that a partial payment on the alleged debt would revive/reset the

   statute of limitations.

33.Defendant attempted to collect a time-barred debt from Plaintiff without

   disclosing that a promise to pay the alleged debt would revive/reset the statute

   of limitations.

34.Despite Plaintiff requesting that Defendant stop calling her, Defendant

   continued to place a barrage of collection calls to Plaintiff.

35.Despite Defendant having already located and communicated with Plaintiff,

   Defendant’s collectors would call and harass Plaintiff’s daughter making

   threats about legal action.

36.Defendant failed to send Plaintiff a written notice containing the information

   required by § 1692g(a)(1)-(5) of the FDCPA.

37.Defendant’s acts as described above were done intentionally with the purpose

   of terrifying and coercing Plaintiff to pay the alleged debt.

38.The natural consequences of Defendant’s actions was to unjustly condemn

   and vilify Plaintiff for her non-payment of the alleged debt.

39.The natural consequences of Defendant’s statements and actions was to

   produce an unpleasant and/or hostile situation between Defendant and

   Plaintiff.



                                       6
  Case 4:19-cv-00196-WS-CAS Document 3
                                     1 Filed 04/30/19
                                             04/29/19 Page 7 of 16
                                                                14




40.The natural consequences of Defendant’s actions was to cause Plaintiff mental

   distress.

                            COUNT I:
                     DEFENDANT VIOLATED THE
               FAIR DEBT COLLECTION PRACTICES ACT

41.Defendant violated the FDCPA based on the following:

      a. Defendant violated § 1692b(2) of the FDCPA by communicating with

          a third-party and disclosing that a consumer owes any debt when

          Defendant’s collectors called Plaintiff’s daughter and disclosed that

          Plaintiff owes an alleged debt;

      b. Defendant violated § 1692c(b) of the FDCPA by communicating with

          a third-party in connection with the collection of any debt when

          Defendant’s collectors communicated with Plaintiff’s daughter in

          connection with the collection of the alleged debt owed by Plaintiff;

      c. Defendant violated § 1692d of the FDCPA by engaging in conduct that

          the natural consequence of which was to harass, oppress, and abuse

          Plaintiff in connection with the collection of an alleged debt when

          Defendant’s collectors threatened Plaintiff with the issuance of an

          arrest warrant, having Plaintiff arrested at her home, and claiming that

          it was a felony not to pay the alleged debt to Defendant;

      d. Defendant further violated § 1692d of the FDCPA when Defendant’s

                                       7
Case 4:19-cv-00196-WS-CAS Document 3
                                   1 Filed 04/30/19
                                           04/29/19 Page 8 of 16
                                                              14




      collectors continued to call Plaintiff after Plaintiff requested that

      Defendant stop calling her;

   e. Defendant further violated § 1692d of the FDCPA when Defendant’s

      collectors harassed Plaintiff’s daughter in an attempt to embarrass and

      coerce Plaintiff into paying the alleged debt;

   f. Defendant further violated § 1692d(2) of the FDCPA by its use of

      language the natural consequence of which is to abuse the hearer when

      Defendant’s collectors threatened Plaintiff with the issuance of an

      arrest warrant, having Plaintiff arrested at her home, and claiming that

      it was a felony not to pay the alleged debt to Defendant;

   g. Defendant violated § 1692d(5) of the FDCPA by causing the telephone

      to ring repeatedly or continuously with intent to annoy, abuse, or harass

      any person when Defendant placed a barrage of collection calls to

      Plaintiff and even continued to call Plaintiff after Plaintiff requested

      that Defendant stop calling her;

   h. Defendant violated § 1692e of the FDCPA by its use of any false,

      deceptive, or misleading representation or means in connection with

      the collection of any debt when Defendant engaged in, at least, the

      following discrete violations of § 1692e;

   i. Defendant violated §1692e(2)(A) of the FDCPA with its false
                                    8
Case 4:19-cv-00196-WS-CAS Document 3
                                   1 Filed 04/30/19
                                           04/29/19 Page 9 of 16
                                                              14




      representation of the character, amount, or legal status of any debt when

      Defendant’s collectors threatened Plaintiff with the issuance of an

      arrest warrant, having Plaintiff arrested at her home, and claiming that

      it was a felony not to pay the alleged debt to Defendant;

   j. Defendant further violated §1692e(2)(A) of the FDCPA when

      Defendant attempted to collect from Plaintiff a time-barred debt

      without making certain required disclosures;

   k. Defendant violated § 1692e(4) of the FDCPA by its representation or

      implication that nonpayment of any debt will result in the arrest or

      imprisonment of any person or the seizure, garnishment, attachment, or

      sale of any property or wages of any person unless such action is lawful

      and the debt collector or creditor intends to take such action when

      Defendant’s collectors threatened Plaintiff with the issuance of an

      arrest warrant, having Plaintiff arrested at her home, and claiming that

      it was a felony not to pay the alleged debt to Defendant;

   l. Defendant violated § 1692e(5) of the FDCPA by its use of a threat to

      take any action that cannot legally be taken or that is not intended to be

      taken when Defendant’s collectors threatened Plaintiff with the

      issuance of an arrest warrant, having Plaintiff arrested at her home, and

      claiming that it was a felony not to pay the alleged debt to Defendant;
                                   9
Case 4:19-cv-00196-WS-CAS Document 3
                                   1 Filed 04/30/19
                                           04/29/19 Page 10 of 16
                                                               14




   m. Defendant further violated §1692e(5) of the FDCPA when Defendant

      attempted to collect from Plaintiff a time-barred debt without making

      certain required disclosures;

   n. Defendant violated § 1692e(10) of the FDCPA by using any false

      representation or deceptive means to collect or attempt to collect any

      debt when Defendant engaged in, at least, the other foregoing discrete

      violations of § 1692e;

   o. Defendant violated § 1692g(a)(1)-(5) of the FDCPA when Defendant

      failed to send Plaintiff a written notice containing the information

      required by these subsections;

   p. Defendant violated § 1692g(a)(3) of the FDCPA by ignoring Plaintiff’s

      oral dispute of the validity of the alleged debt and continuing to assume

      the validity of the alleged debt when Defendant engaged in all of the

      misconduct alleged herein;

   q. Defendant violated § 1692g(b) of the FDCPA by engaging in

      collection activities and that overshadowed or was inconsistent with

      the disclosure of the consumer’s right to dispute the debt when

      Defendant’s collectors ignored Plaintiff’s oral dispute of the alleged

      debt and then went on to threaten Plaintiff with the issuance of an arrest

      warrant, having Plaintiff arrested at her home, and claiming that it was
                                   10
     Case 4:19-cv-00196-WS-CAS Document 3
                                        1 Filed 04/30/19
                                                04/29/19 Page 11 of 16
                                                                    14




             a felony not to pay the alleged debt to Defendant; and

         r. Defendant violated § 1692f of the FDCPA by its use of unfair or

             unconscionable means to collect or attempt to collect any debt when

             Defendant engaged in all of the misconduct alleged herein.

      WHEREFORE, Plaintiff, CHARISHENDA LELAND, respectfully requests

judgment be entered against Defendant, TURTLE CREEK ASSETS, LTD., for the

following:

   42.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. 1692k;

   43.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. 1692k; and

   44.Any other relief that this Honorable Court deems appropriate.

                         COUNT II:
                  DEFENDANT VIOLATED THE
        FLORIDA CONSUMER COLLECTION PRACTICES ACT

   45.Plaintiff repeats and realleges paragraphs 1-40 of Plaintiff’s Complaint as the

      allegations in Count II of Plaintiff’s Complaint.

   46.Defendant violated the FCCPA based on the following:

         a. Defendant violated § 559.72(1) of the FCCPA by simulating in any

             manner a law enforcement officer or a representative of any

             governmental agency when Defendant’s collectors threatened Plaintiff

                                         11
Case 4:19-cv-00196-WS-CAS Document 3
                                   1 Filed 04/30/19
                                           04/29/19 Page 12 of 16
                                                               14




      with the issuance of an arrest warrant, having Plaintiff arrested at her

      home, and claiming that it was a felony not to pay the alleged debt to

      Defendant;

   b. Defendant violated § 559.72(7) of the FCCPA willfully engaging in

      conduct which can reasonably be expected to abuse or harass the debtor

      when Defendant’s collectors threatened Plaintiff with the issuance of

      an arrest warrant, having Plaintiff arrested at her home, and claiming

      that it was a felony not to pay the alleged debt to Defendant;

   c. Defendant further violated § 559.72(7) of the FCCPA willfully

      communicating with the debtor or any member of her or his family

      with such frequency as can reasonably be expected to harass the debtor

      or her or his family when Defendant continued to call Plaintiff after

      Plaintiff requested that Defendant stop calling her;

   d. Defendant further violated § 559.72(7) of the FCCPA willfully

      communicating with the debtor or any member of her or his family

      with such frequency as can reasonably be expected to harass the debtor

      or her or his family, or willfully engage in other conduct which can

      reasonably be expected to abuse or harass the debtor or any member of

      her or his family, when Defendant harassed Plaintiff’s daughter in an

      attempt to embarrass and coerce Plaintiff into payment of the alleged
                                  12
     Case 4:19-cv-00196-WS-CAS Document 3
                                        1 Filed 04/30/19
                                                04/29/19 Page 13 of 16
                                                                    14




             debt;

         e. Defendant violated § 559.72(8) of the FCCPA by its use of willfully

             abusive language in communicating with the debtor when Defendant’s

             collectors threatened Plaintiff with the issuance of an arrest warrant,

             having Plaintiff arrested at her home, and claiming that it was a felony

             not to pay the alleged debt to Defendant;

         f. Defendant violated § 559.72(9) of the FCCPA by the assertion of the

             existence of some other legal right when such person knows that the

             right does not exist when Defendant’s collectors threatened Plaintiff

             with the issuance of an arrest warrant, having Plaintiff arrested at her

             home, and claiming that it was a felony not to pay the alleged debt to

             Defendant; and

         g. Defendant further violated § 559.72(9) of the FCCPA when Defendant

             attempted to collect from Plaintiff a time-barred debt without making

             certain required disclosures.

      WHEREFORE, Plaintiff, CHARISHENDA LELAND, respectfully requests

judgment be entered against Defendant, TURTLE CREEK ASSETS, LTD., for the

following:

   47.Statutory damages of $1,000.00 pursuant to the Florida Consumer Collection

      Practices Act, Fla. Stat. § 559.77;
                                            13
    Case 4:19-cv-00196-WS-CAS Document 3
                                       1 Filed 04/30/19
                                               04/29/19 Page 14 of 16
                                                                   14




  48.Costs and reasonable attorneys’ fees pursuant to the Florida Consumer

     Collection Practices Act, Fla. Stat. § 559.77;

  49.Punitive damages and equitable relief, including enjoining REVENUE

     MANAGEMENT GROUP, LLC from further violations, pursuant to Florida

     Consumer Collection Practices Act, Fla. Stat. § 559.77(2); and

  50.Any other relief that this Honorable Court deems appropriate.

                                             RESPECTFULLY SUBMITTED,


DATED: April 29, 2019                 By: /s/ Shireen Hormozdi
                                           Shireen Hormozdi
                                           Florida Bar No. 0882461
                                           Hormozdi Law Firm, LLC
                                           1770 Indian Trail Lilburn Road,
                                           Suite 175
                                           Norcross, GA 30093
                                           Tel: 678-395-7795
                                           Fax: 866-929-2434
                                           shireen@agrusslawfirm.com
                                           shireen@norcrosslawfirm.com
                                           Attorney for Plaintiff




                                        14
                  Case
                  Case 4:19-cv-00196-WS-CAS
                       4:19-cv-00196-WS-CAS Document
                                            Document 31-1Filed
                                                            Filed
                                                                04/30/19
                                                                  04/29/19Page
                                                                            Page
                                                                               151ofof16
                                                                                       2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


                     Charishenda Leland                                )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 4:19-cv-196
                                                                       )
                  Turtle Creek Assets, Ltd.                            )
                                                                       )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Turtle Creek Assets, Ltd.
                                           c/o Gordon S. Engle
                                           5331 Spring Valley Road
                                           Dallas, TX 75254




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Shireen Hormozdi
                                           Hormozdi Law Firm, LLC
                                           1770 Indian Trail Lilburn Road, Suite175
                                           Norcross, GA 30093
                                           Tel: 678-395-7795
                                           Fax: 866-929-2434

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

        April 30, 2019                                                                    s/Ronnell Barker
Date:
                                                                                            Signature of Clerk or Deputy Clerk
                   Case
                   Case 4:19-cv-00196-WS-CAS
                        4:19-cv-00196-WS-CAS Document
                                             Document 31-1Filed
                                                             Filed
                                                                 04/30/19
                                                                   04/29/19Page
                                                                             Page
                                                                                162ofof16
                                                                                        2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:19-cv-196

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
